Citation Nr: 1713372	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-11 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury of the right foot.  

2.  Entitlement to service connection for residuals of a cold weather injury of the left foot.  

3.  Entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot.  

4.  Entitlement to service connection for a skin component of residuals of a cold weather injury of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1958 to May 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for residuals of a cold weather injury of the right foot (listed as frostbite of the right foot, claimed as trench foot) and for residuals of a cold weather injury of the left foot (listed as frostbite of the left foot, claimed as trench foot).  

Additionally, the Board notes that the Veteran's claims for residuals of a cold weather injury of the right foot and for residuals of a cold weather injury of the left foot have been recharacterized more broadly to also encompass service connection for a skin component of residuals of a cold weather injury of the right foot and service connection for a skin component of residuals of a cold weather injury of the left foot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot and entitlement to service connection for a skin component of the residuals of a cold weather injury of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current residuals of a cold weather injury of the right foot had their onset in service.  

2.  The Veteran's current residuals of a cold weather injury of the left foot had their onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a cold weather injury of the right foot have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for residuals of a cold weather injury of the left foot have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot that are related to service.  He specifically maintains that his feet got wet during a patrol in a rice field in Korea when it was twenty-five degrees below zero at night.  The Veteran reports that he was unable to change his footwear at that time.  He indicates that he developed frostbite of the feet, with numbness, and that his ankles and legs turned an odd yellowish color.  The Veteran states that he was treated at a dispensary, at that time, and that he was put on a cold weather profile during service.  He indicates that his service treatment records show that he was treated for cold weather injuries of the feet during service.  The Veteran essentially asserts that he suffered cold weather injuries to both feet while serving in Korea and that he has suffered residuals of the cold weather injuries of both feet since that time.  

The Veteran served on active duty in the Army from June 1958 to May 1961.  His DD Form 214 indicates that he had one year, one month, and two days of foreign and/or sea service.  

The Veteran's service treatment records indicate that he was treated for cold weather injuries of both feet.  On a medical history form at the time of a May 1958 enlistment examination report, the Veteran checked that he did not have foot trouble.  The reviewing examiner did not refer to any cold weather injuries of the right foot and left foot.  The May 1958 objective enlistment examination report solely referred to pes planus in regard to the Veteran's feet.  

A March 1959 cold weather injury report notes that the Veteran was on a firing range pulling targets on the previous day.  It was reported that he was on a rifle range in Korea.  The diagnosis was frostbite and the degree of the injury was noted to be mild.  

A March 1959 treatment entry, the next day, notes that the Veteran was seen for the onset of coldness and pain in the balls of both feet, more so on the right, after pulling targets on the firing range.  It was noted that the Veteran's feet were not wet and that the temperature range was about 35 degrees to 45 or 50 degrees that day.  The Veteran reported that he had a similar episode about one month earlier after guard duty during zero degree weather without thermal boots.  The examiner indicated that the Veteran had a history of severe frostbite of the feet two years earlier when his feet were wet in sub-zero degree weather rescuing a friend who had fallen through the ice.  The impression was old frostbite of both feet and persistent vascular insufficiency of the feet.  The examiner indicated that such condition was incurred in the line of duty, that it existed prior to service, and that it was aggravated by service.  The examiner noted that the Veteran would be admitted to the dispensary ward for bedrest.  

A subsequent March 1959 entry indicates that the Veteran's feet were warm with no pain and that he was discharged to duty.  

A November 1959 treatment entry notes that the Veteran developed numbness of the feet while walking guard duty two days earlier.  The Veteran indicated that the numbness persisted despite double timing in place and that he had unabiding pain since that time.  The examiner reported that the Veteran had a past history of frostbite of both feet and that he would have to wear thermal boots on guard duty and use a pocket warmer in his sleeping bag.  The examiner related that the Veteran had only twenty-seven more days in Korea and that they would not attempt a transfer at that time.  Another November 1959 entry indicates that the Veteran had more pain with exposure to the cold and that he was provided with an L-3 profile.  

An additional November 1959 entry notes that the Veteran wanted to get off guard duty.  The examiner indicated that the Veteran had cold feet and numbness over the balls of the feet and that he had a history of old frostbite years earlier.  The examiner reported that an examination of the Veteran's feet was normal and that his skin was cool because he had been outdoors.  

An October 1960 treatment entry indicates that the Veteran had past frostbite of the feet at 35 to 40 degrees that seemed documented by previous records.  It was noted that the Veteran would be referred for a profile.  Another October 1960 entry relates that the Veteran had alleged frostbite while serving in Korea.  It was noted that the Veteran was seen in the surgery clinic with no evidence of damage or a vascular injury, and that he had good circulation.  The examiner stated that the Veteran would have a profile change to L-1 with no limitation on duty.  

An October 1960 consultation report notes that the Veteran complained of pain in his feet in moderately cold weather.  The examiner stated that there was no tissue loss or symptoms of vascular disease.  It was noted that for the Veteran to be changed to a climate evaluation, medical service boarding was necessary.  

A November 1960 treatment entry notes that the Veteran continued to have painful feet during cold duty.  A subsequent November 1960 treatment entry indicates that medical records were reviewed from an adjutant general.  The examiner stated that a review did not indicate any hospitalization or treatment for, or diagnoses of, frostbite in Korea.  The examiner maintained that a review of the Veteran's health record showed no diagnosis of frostbite and only complaints of cold feet.  The examiner stated that he believed the Veteran was exaggerating any difficulties that he had with cold weather and that he should be able to perform adequately with adequate clothing.  A subsequent November 1960 entry noted that the Veteran would be allowed to wear thermal boots.  

On a medical history report at the time of an April 1961 separation examination, the Veteran checked that he did not have foot trouble.  The reviewing examiner did not refer to any cold weather injuries of the right foot and left foot.  An April 1961 objective separation examination report solely referred to pes planus in regard to the Veteran's feet.  

Post-service VA treatment records, including an examination report, show treatment for variously diagnosed bilateral foot complaints.  

A June 2012 VA cold injury residuals examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was on guard duty and that he developed numbness and tingling in his feet.  It was noted that the Veteran was treated conservatively and that he was told to wear thermal boots.  

The diagnosis was cold injuries of the feet, with a date of diagnosis of 1959.  The examiner reported that after a review of the claims file, there was documentation that the Veteran had severe frostbite to the feet prior to his military service.  The examiner commented that the Veteran's frostbite was not aggravated beyond normal progression by the service as he was only treated with thermal boots.  The examiner maintained that there was no documentation of trench foot in the military records.  

The Board observes that the Veteran's service treatment records show treatment for cold weather injuries of the right foot and left foot on multiple occasions.  The Board notes that although there are references to a prior cold weather injury of the bilateral feet in the service treatment records, there is no actual medical evidence of any such condition and the Veteran's May 1958 objective enlistment examination report does not refer to any cold weather injuries of the bilateral feet.  

A June 2012 VA cold injury residuals examination report relates a diagnosis of cold injuries of the feet.  The examiner, after a review of the claims file, indicated there was documentation that the Veteran had severe frostbite to the feet prior to his military service.  The examiner stated that the Veteran's frostbite was not aggravated beyond normal progression by the service as he was only treated with thermal boots and that there was no documentation of trench foot in the military records.  The Board notes that although the examiner stated that there was documentation that the Veteran had severe frostbite of the feet prior to service, there is actually no medical documentation of any such condition prior to service.  Additionally, although the examiner stated that the Veteran's frostbite was not aggravated beyond the normal progression of the disease by his period of service, the examiner did not address a statement by an examiner during service in March 1959 that the Veteran's old frostbite of the feet and persistent vascular insufficiency of the feet were incurred in the line of duty and were aggravated by service.  Further, the examiner stated that the Veteran was only treated with thermal boots in service, but a March 1959 treatment entry during service clearly indicates a diagnosis of mild frostbite.  Therefore, the Board finds that the opinion provided by the examiner, pursuant to the June 2012 VA cold injury residuals examination report, is not probative in this matter.  

The Board notes that the Veteran is competent to report in-service cold weather injuries of the right foot and left foot, continuous right foot and left foot symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, the Board finds that the Veteran's reports as to having cold weather injuries of both feet in service and residuals of the cold weather injuries of both feet since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran has residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot that had their onset during his period of service.  Service connection for residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a cold weather injury of the right foot is granted.  

Service connection for residuals of a cold weather injury of the left foot is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot and entitlement to service connection for a skin component of the residuals of a cold weather injury of the left foot.  

As discussed above, the Board has granted service connection for residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot.  Given this change in circumstances, and to accord the Veteran due process, the RO should adjudicate the issues of entitlement to service connection for a skin component of residuals of a cold weather injury of the right foot and entitlement to service connection for a skin component of the residuals of a cold weather injury of the left foot.  

The Veteran contends that he has skin components of residuals of cold weather injuries of the right foot and the left foot that are related to service, or, more specifically, that are related to his service-connected bilateral cold weather injuries of the feet.  

The Veteran is competent to report skin problems of the right foot and left foot during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not specifically show treatment for any skin disorders of the right foot and left foot.  

Post-service VA treatment records, including an examination report, show treatment for variously diagnosed bilateral foot complaints.  

A June 2012 VA cold injury residuals examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was on guard duty and that he developed numbness and tingling in his feet.  It was noted that the Veteran was treated conservatively and that he was told to wear thermal boots.  The diagnosis was cold injuries of the feet, with a date of diagnosis of 1959.  

The Board observes that the examiner did not address whether the Veteran has any skin components of his now service-connected residuals of a cold weather injury of the right foot and residuals of cold weather injury of the left foot.  

The Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claims for service connection for a skin component of residuals of a cold weather injury of the right foot and a skin component of residuals of a cold weather injury of the left foot.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for skin problems of the right foot and left foot since June 2009.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed skin component of residuals of a cold weather injury of the right foot and skin component of residuals of a cold weather injury of the left foot.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed skin component of residuals of a cold weather injury of the right foot and skin component of a cold weather injury of the left foot.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current skin disabilities of the right foot and left foot.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not that any currently diagnosed skin disabilities of the right foot and left foot are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss any reports of the Veteran of skin problems of the right foot and left foot during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot, caused or aggravated any currently diagnosed skin disabilities of the right foot and left foot.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed skin disabilities of the right foot and left foot, by the Veteran's service-connected residuals of a cold weather injury of the right foot and residuals of a cold weather injury of the left foot, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed right knee and left knee disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


